UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7763



PINMON LARRY TYLER,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTION;
R. JORDAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-687-5-BR)


Submitted:   February 25, 1999                Decided:   May 20, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pinmon Larry Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pinmon Larry Tyler appeals the district court’s order dismiss-

ing Tyler’s 42 U.S.C.A. § 1983 (West Supp. 1998) action.    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Tyler v. North Carolina Dep’t of Corrections,

No. CA-98-687-5-BR (E.D.N.C. Nov. 16, 1998).    We also deny Tyler’s

motion to amend.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2